Citation Nr: 1016058	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Guillain-Barré 
Syndrome, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1979.  He died in May 2005.  The appellant is the Veteran's 
surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This appeal was remanded by the Board in December 2008 for 
additional development.  Pursuant to the Remand, the issue of 
service connection for Guillain-Barré Syndrome, for the 
purpose of accrued benefits, was initially adjudicated in a 
rating decision in January 2010.  The issue was then 
addressed in a supplemental statement of the case.  As 
explained in the Board's Remand, this issue is inextricably 
intertwined with the cause of death claim, as the underlying 
basis for that claim is the appellant's belief that the 
Veteran had Guillain-Barré Syndrome as a result of his 
military service.  Therefore, to accord the appellant every 
possible consideration, the Board will address both issues in 
this decision.  


FINDINGS OF FACT

1.	The Veteran died in May 2005 due to asystole due to (or as 
a consequence of) autonomic neuropathy. 

2.	At the time of the Veteran's death, he was not service-
connected for any disability.  

3.	The Veteran's asystole and Guillain-Barré Syndrome were 
not caused by an in-service event, disease, or injury.

4.	A service-connected disability was neither the principal 
nor a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran was not entitled to service connection for 
asystole or Guillain-Barré Syndrome.  38 U.S.C.A. §§ 1131, 
1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.303 (2009)

2.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1131, 1310 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the claimant was initially sent a VCAA letter in June 
2005.  The Board notes that this letter did not include the 
notice provisions required in claims for Dependency and 
Indemnity Compensation (DIC) benefits.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, 
pursuant to the December 2008 Board remand, an additional 
letter was sent in February 2009.  The Board finds that there 
has been substantial compliance with its December 2008 remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The February 2009 letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  This letter 
also included the notice provisions pertaining to how VA 
assigns disability ratings and effective dates as set forth 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a January 2010 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records, pertinent 
medical records and obtaining a medical opinion, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  A VA opinion was also obtained in May 2007.  As 
discussed in more detail below, that opinion is adequate, as 
the examiner reviewed the evidence of record and provided a 
medical rationale for the opinion provided.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the appellant is claiming entitlement to 
service connection for the cause of the Veteran's death.  
Specifically, the appellant claims that a vaccination in 
service caused Guillain-Barré Syndrome, which led to the 
Veteran's death.  Prior to his death, the Veteran filed a 
claim for service connection for Guillain-Barré Syndrome, and 
the appellant continues to pursue that claim, for the purpose 
of accrued benefits.  The death certificate shows that the 
Veteran died in May 2005 due to asystole due to or as a 
consequence of autonomic neuropathy.  At the time of the 
Veteran's death, he was not service-connected for any 
disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2009).  In 
order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2009).  The service-connected disability will be considered 
a contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2009).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Initially, the Board finds that the cause of the Veteran's 
death, asystole, is not directly related to his military 
service.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of any 
cardiac disorders.  Further, the treatment records after 
service do not show treatment for a cardiac disability until 
the Veteran's death in 2005.  Therefore, the Board finds that 
asystole or cardiac problems did not manifest during service 
or for many years thereafter.  This lapse in time weighs 
against the appellant's claim.  The Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  

In addition to the lack of evidence showing that there were 
cardiac problems manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link a cardiac condition to the Veteran's military service.  
In fact, there was no event, disease, or injury in service to 
which asystole or other cardiac conditions could have been 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Indeed, the appellant does not contend that the Veteran's 
cardiac condition manifested in his military service.  
Therefore, the Board finds that asystole or a cardiac 
disability did not manifest during service and was not 
causally or etiologically related to an event, disease, or 
injury in service.

Instead, the appellant's primary argument is that the 
Veteran's death was caused by his military service because 
she believes a vaccine provided to the Veteran in service 
caused Guillain-Barré Syndrome, which then led to his death.  

A letter from a private physician in May 2005 shows that the 
Veteran was hospitalized in March 2005.  He was diagnosed 
with Guillain-Barré Syndrome.  The Veteran was unable to 
breath because of paralysis caused by Guillain-Barré 
Syndrome, including paralysis of phrenic nerve autonomic 
neuropathy caused by Guillain-Barré Syndrome which led to 
bradycardia and tachycardia, hypotension and hypertension, 
and finally cardiac arrest.  This letter confirms that 
Guillain-Barré Syndrome was a cause of the Veteran's death 
due to the paralysis and autonomic neuropathy.  The pertinent 
question, then, is whether the Veteran's Guillain-Barré 
Syndrome was the result of an event, disease, or injury 
during his military service. 

The service treatment records show that the Veteran received 
a trivalent flu vaccine in April 1976.  The appellant 
contends that this vaccination caused the Veteran's autonomic 
neuropathy which caused paralysis and asystole.  

The 2005 letter from a private physician described above does 
not provide a nexus between the Veteran's Guillain-Barré 
Syndrome and his military service.  The physician did not 
indicate that the vaccine the Veteran received in service 
caused his Guillain-Barré Syndrome.  As such, this letter 
does not contain the etiological link between the vaccine in 
service and the autonomic neuropathy, as is required for 
service connection.  

In fact, there is only one medical opinion of record that 
addresses the relationship between the Veteran's in-service 
flu vaccine and his development of Guillain-Barré Syndrome 
decades after service.  In May 2007, a VA examiner reviewed 
the research submitted by the appellant as well as conducted 
additional research.  The examiner noted the trivalent flu 
vaccine in 1976 and the diagnosis of Guillain-Barré Syndrome 
in March 2005.  The examiner concluded that there was 
insufficient evidence to support that the trivalent flu 
vaccine the Veteran received in service led to the Guillain-
Barré Syndrome in 2005.  After reviewing the literature, the 
examiner noted the temporality of time from the onset of the 
vaccine to the onset of the syndrome was out of parameters.  
The literature stated that usually cases occur within a 
shorter time frame of six months to a year, if that.  
Therefore, the examiner concluded that there was a lack of 
data to support an association between the trivalent flu 
vaccination that the Veteran received in service in 1976 and 
the Guillain-Barré Syndrome diagnosed in 2005 in any manner 
or fashion.  



The Board finds that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's medical history, and 
described the research and cause of death in sufficient 
detail so that the Board's evaluation of the matter will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  The examiner also provided a rationale for 
his conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The Board also acknowledges the literature submitted by the 
appellant and her representative indicating an association 
between vaccines and Guillain-Barré Syndrome.  However, this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(medical articles and treatise evidence can provide important 
support when combined with an opinion of a medical 
professional).  Thus, the Board finds that the medical 
literature is of little probative value in this case.  

In conclusion, asystole and Guillain-Barré Syndrome did not 
manifest in service and were not causally or etiologically 
related to an event, disease, or injury in service.  The 
Board concludes that the preponderance of the evidence is 
against a finding that the vaccine in service (or any other 
in-service event, disease, or injury) caused the Veteran's 
Guillain-Barré Syndrome, which led to autonomic neuropathy.  

Accordingly, the Board also concludes that the preponderance 
of the evidence is against a finding that the vaccine in 
service was a principal or contributory cause of the 
Veteran's death by causing Guillain-Barré Syndrome, causing 
autonomic neuropathy, and leading to death.  Specifically, 
the VA opinion weighs against the appellant's claim.  Because 
the preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Board 
concludes that service connection for Guillain-Barré 
Syndrome, for the purpose of accrued benefits, as well as 
service connection for the cause of the Veteran's death, is 
not warranted.


ORDER

Service connection for Guillain-Barré Syndrome, for the 
purpose of accrued benefits, is denied. 

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


